         Case 1:20-cr-00314-GHW Document 63 Filed 05/19/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    May 19, 2021

BY ECF and EMAIL

Honorable Gregory H. Woods
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

              Re:     United States v. Ethan Phelan Melzer, S1 20 Cr. 314 (GHW)

Dear Judge Woods:

        The Government writes pursuant to the Court’s May 12, 2021 order (see 20 Cr. 314
(GHW), ECF No. 62) to provide the Court with facts regarding the defendant’s entry into the
Southern District of New York following his arrest. From at least in or about 2019 up to and
including in or about May 2020, while stationed in Europe as a member of the United States Army,
the defendant conspired with members of an extremist group, including by providing classified
information to members of that group, to facilitate a deadly attack on his fellow service members
during an overseas deployment of his Army unit. On June 10, 2020, members of the FBI’s Joint
Terrorism Task Force took custody of the defendant at a U.S. military installation in Europe, and
then flew directly with the defendant to the Southern District of New York, entering at Stewart
International Airport, located in Newburgh, New York. The defendant’s arrest was then processed
at an FBI office located in Newburgh, New York, after which he was housed at the Metropolitan
Correctional Center in New York, New York, in anticipation of his June 11, 2020 presentment.

                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            United States Attorney

                                         by: ____________________________
                                             Samuel Adelsberg / Matthew Hellman
                                                / Sidhardha Kamaraju
                                             Assistant United States Attorneys
                                             Tel: (212) 637-2494/2278/6523
cc:    Counsel of Record (by ECF)
